993 F.2d 1550
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.John E. GLASSCOCK, Defendant-Appellant.
No. 92-2867.
United States Court of Appeals, Seventh Circuit.
Submitted May 12, 1993.Decided May 13, 1993.

Appeal from the United States District Court for the Southern District of Illinois, East St. Louis Division, No. 91-CR-40050-JLF, James L. Foreman, Senior District Judge.
S.D.Ill.
AFFIRMED.
Before BAUER, Chief Judge, and EASTERBROOK and RIPPLE, Circuit Judges.

ORDER

1
John Glasscock appeals from his conviction for failure to surrender to serve sentence, 18 U.S.C. § 3146(a)(2).   Glasscock's attorney has filed a motion to withdraw from the case, asserting that there are no appealable issues.   See Anders v. California, 386 U.S. 738 (1967);   United States v. Edwards, 777 F.2d 364 (7th Cir.1985);  7th Cir.R. 51.   The court notified Glasscock of his counsel's motion to withdraw, advising him of his right to submit his own arguments for setting aside the conviction.   He did not respond to this notice.


2
Having reviewed the trial transcript and record, we agree that there are no non-frivolous issues to appeal, and so grant the motion to withdraw and affirm Glasscock's conviction and sentence.   The sentence of fifteen months fell at the midpoint of the applicable sentencing range, and so is unreviewable.   United States v. Beal, 960 F.2d 629, 636 (7th Cir.1992).   Further, the evidence at trial was sufficient to convict.   Glasscock conceded that he received the notice directing him to report for his sentence, that he understood the notice, and that he nevertheless failed to report.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979).


3
AFFIRMED.